 Case: 1:20-cv-00314-MRB-SKB Doc #: 5 Filed: 05/12/20 Page: 1 of 1 PAGEID #: 49



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

Wellon C. Duhart,

       Plaintiff,

                v.                                            Case No. 1:20cv314

Mark Clement, CEO of
TriHealth,                                                    Judge Michael R. Barrett

       Defendant.

                                              ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on April 24, 2020 (Doc. 4).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the R&R in a

timely manner. United States v. Walters, 638 F.2d 947 (6th Cir. 1981).        No objections to the

Magistrate Judge=s R&R (Doc. 4) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 4) of the Magistrate Judge is hereby

ADOPTED. Consistent with the recommendation by the Magistrate Judge, plaintiff’s

Complaint (Doc. 3) is DISMISSED as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B) and for

lack of subject matter jurisdiction under Fed. R. Civ. P. 12(h)(3).

       Any request for certificate of appealability or request to certify an appeal would not be

taken in good faith and would be denied.

       IT IS SO ORDERED.



                                                           s/Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court



                                                 1
